DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed November 17, 2022.
In view of the Amendment, claim 23 remains objected to because the recitation of “generated by further signal generator” does not make sense. The Examiner suggests amending claim 23 to recite: wherein the one or more electrical impulses is generated by 
Claim 15 is amended.
Claims 15-19 and 21-26 are pending.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
The Office Action dated 08/26/2022  rejected claims 15-19 under 35 USC 103 as being unpatentable over Colsen (US 6,104,956) in view of Erfan (US 2005/01654460). 
The sole amendment to claim 15 is to recite that the positioning of the electrodes in contact with an outer skin surface of the patient occurs on a neck of the patient. Colsen discloses that electrical stimulus is applied to certain acupuncture points to inhibit the activities of the parasympathetic and vagus nerves and that repetitive stimulation of the parasympathetic and vagus nerves causes the brain stem to secrete endogenous opiates, while also releasing endorphins (e.g., column 1, line 59 to column 2, line 8 of Colsen). That is, Colsen does disclose applying electrical stimulus to acupuncture points at or near a vagus nerve. Applied US Patent Application Publication No. 2022/0233860 to Hamner et al. (EFD 03/06/2020) teaches a method of transcutaneously neuromodulating  one or more nerves of a patient with a neuromodulation device where the vagus nerve is stimulated to treat addiction (e.g., paragraphs [0170]: method of transcutaneously neuromodulating a vagus nerve; and [0302]: substance addiction may be treated by any of the methods disclosed herein); that the vagus nerve is located in the neck of patient (e.g., paragraph [0011]: several parasympathetic nerves come off the vagus nerve at enters the thorax); and that a nerve stimulator including a pulse generator and at least two electrodes can be configured to deliver electrical stimulation to a nerve, acupressure point, or meridian in a patient’s head, neck, and/or ear (e.g., paragraph [0214]). Thus, Hamner teaches that the effects of stimulation of a vagus nerve in a patient’s neck would be similar to stimulation of the vagus nerve in a patient’s ear.
In response to Applicant’s argument regarding claim 17, the Examiner disagrees as endorphins are an inhibitory neurotransmitter (as evidenced by page 6 of the article Neurotransmitter: Types, Function and Examples by Olivia Guy-Evans; https://www.simplypsychology.org/neurotransmitter.html ). However, claim 19 specifies that the inhibitory neurotransmitter is GABA, and Applicant’s argument at the bottom of page 9 to the top of page 10 is persuasive with respect to claim 19.
Consequently, claims 15-18 are now rejected under 35 USC 103(a) as being unpatentable over Colsen in view of Erfan and Hamner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,966,164 to Colsen et al. (hereinafter referred to as “Colsen) in view of US Patent Application Publication No. 2005/0165460 to Erfan and US Patent Application Publication No. 2022/0233860 to Hamner et al. (EFD 03/06/2020 and hereinafter referred to as “Hamner”).
Regarding claim 15, Colsen discloses a method for treating addiction in a patient (e.g., abstract: device for assisting addiction treatment) the method comprising: positioning one or more electrodes in contact with an outer skin surface of the patient (e.g., Fig. 1, electrodes 58, 70 are placed on the ear/skin of a patient and column 5, line 50 – column 6, line 8); generating one or more electrical impulses (e.g., column 5, line 50-59: pulse signals of a high voltage and very low current are generated in an acupuncture point stimulating circuit applied to annular ear electrode 58); and transmitting the one or more electrical impulses to the one or more electrodes transcutaneously through the outer skin surface of the patient at or near a vagus nerve within the patient (e.g., column 1, line 67 – column 2, line 8: electrical current of low frequency has been conventionally been used as a stimulus, as it slightly inhibits the activities of the parasympathetic and vagus nerve and column 5, lines 50-59), wherein the one or more electrical impulses is sufficient to modulate the vagus nerve and produce endogenous opioids or endogenous cannabinoids in a brain of the patient (e.g., column 1, line 67 – column 2, line 8: Repetitive stimulation to the ear acupuncture point causes the brain stem to secrete endogenous opiates while also causing various glands to secrete endorphins where “opiates refer to natural opioids” and “Opioids refer to all natural, semisynthetic, and synthetic opioids”, as evidenced by the Center for Disease Control definitions of Commonly Used Terms found at https://www.cdc.gov/opioids/basics/terms.html#:~:text=%E2%80%9COpiates%E2%80%9D%20vs.,%2C%20semisynthetic%2C%20and%20synthetic%20opioids ).
Colsen differs from the claimed invention in that it does not expressly disclose that its electrical impulses are sufficient to modulate the vagus nerve and release dopamine. However, Erfan teaches, in a related art: neuro-electric-therapy headset, that one branch of the vagus nerve surfaces on the depression immediately behind the ear canal and is called the Arnold’s branch of the vagus nerve and serves as an access point to the brain and central nervous system allowing treatment of certain disorders (e.g., paragraphs [0005]-[0006] of Erfan: neuro-electric -therapy device known as NET-1) and that the NET’s effectiveness is the result of transmitting electric signals to the brain sufficient to induce the brain to regulate secretion of neurotransmitters such as dopamine (e.g., paragraph [0008]) of Erfan) where the inventive headset of Erfan simultaneously provides coordinated electrical stimulation to a preselected area in the human ear to administer treatment to the vagus nerve at both ears (e.g., paragraph [0039] of Erfan). That is, Erfan teaches that providing electrical stimulation to the human ear near the vagus nerve modulates the vagus nerve and releases dopamine. Consequently, one of ordinary skill in the art would have recognized that electrical stimulation applied to depression immediately behind the ear, as taught by Erfan, would modulate the vagus nerve and release dopamine. One of ordinary skill in the art would have modified the stimulation of the acupuncture point of Colsen to  stimulate/modulate the vagus nerve located in the ear so that the stimulation/modulation releases dopamine as taught by Erfan in order to reduce withdrawal symptoms of addiction.
Colsen in view of Erfan differ from the claimed invention in that the one or more electrodes are not positioned on the outer skin of a neck of a patient.   However, Hamner, in a related art: vagus nerve stimulation for the treatment of addiction, teaches a method of transcutaneously neuromodulating  one or more nerves of a patient with a neuromodulation device where the vagus nerve is stimulated to treat addiction (e.g., paragraphs [0170]: method of transcutaneously neuromodulating a vagus nerve; and [0302]: substance addiction may be treated by any of the methods disclosed herein); that the vagus nerve is located in the neck of patient (e.g., paragraph [0011]: several parasympathetic nerves come off the vagus nerve at enters the thorax); and that a nerve stimulator including a pulse generator and at least two electrodes can be configured to deliver electrical stimulation to a nerve, acupressure point, or meridian in a patient’s head, neck, and/or ear (e.g., paragraph [0214]). Thus, Hamner teaches that the effects of stimulation of a vagus nerve in a patient’s neck would be similar to stimulation of the vagus nerve in a patient’s ear. Consequently, one of ordinary skill in the art would have recognized that the vagus nerve can be stimulated transcutaneous at the neck or the ear of the patient to treat addiction in view of the teachings of Hamner. Accordingly, one of ordinary skill in the art would have modified the method of Colsen in view of Erfan so that the stimulating electrodes are positioned on the neck of the patient at or near a vagus nerve as both positions were well-known positions to stimulate the vagus neve as taught by Hamner, and because the combination would have yielded predictable results.
With respect to claim 16, Colsen in view of Erfan and Hamner teaches the method of claim 15, wherein the one or more electrical impulses are generated within a housing and transmitted to the one or more electrodes within the housing (e.g., paragraphs [0004] of Erfan: ear or body may be stimulated by electrical impulses to produce a therapeutic influence on the corresponding body part; [0040] of Erfan: housing 16 provides an electronic control module that is the source of electrical outputs; and [0050] of Erfan: contact electrodes 56 are located within headset housing (e.g., Fig. 2, 16 and 32/34 of Erfan). Accordingly, one of ordinary skill in the art would have recognized that a signal generator within a housing can deliver electrical impulses to electrodes of the housing to stimulate a body portion in view the teachings of Erfan. Consequently, one of ordinary skill in the art would have modified further the method of Colsen in view of Erfan and Hamner so that the signal generator and electrodes are located within a housing as Erfan teaches such was a known engineering expedient in the ear stimulation art, and because the combination would have yielded predictable results.
	As to claim 17, Colsen in view of Erfan and Hamner teaches the method of claim 15 wherein the one or more electrical impulses is sufficient to modulate activity of the vagus nerve to release one or more inhibitory neurotransmitters within the brain of the patient (e.g., column 2, lines 59-66 and column 3, lines 6-15 of Colsen disclose that vagus nerve activity is modulated to release endorphins or opiates in the brain of a patient; and, as evidenced by “Auricular acupuncture mechanism” in Science Direct  https://www.sciencedirect.com/topics/medicine-and-dentistry/endorphin
 “Endorphins are the body's endogenous opiates. When endorphin activity is stimulated – either naturally or by chemical means – individuals experience relief of pain and sensations of improved well-being. It is important to note that, in the reward cascade, endorphin release (specifically met-enkephalin) inhibits the inhibitory neurotransmitter GABA, and consequently dopamine is also released.”) Examiner’s note: endorphins are an inhibitory neurotransmitter (see Neurotransmitter article cited in the Response to Arguments)
	With respect to claim 18, Colsen in view of Erfan and Hamner teaches the method of claim 15, wherein the one or more electrical impulses is sufficient to stimulate one or more dopamine-producing neurons in the brain of the patient (e.g., column 2, lines 59-66 and column 3, lines 6-15 of Colsen as evidenced by the Science Direct article above). 
With respect to claim 23, Colsen in view of Erfan and Hamner teaches the method of claim 15, wherein the one or more electrical impulses is generated by a signal generator (e.g., abstract; column 4, lines 23-29; and column 6, lines 23-28 of Colsen: stimulus generating circuit 74), but does not expressly teach that the one or more electrical pulses comprises bursts of 2 to 20 pulses within each burst, wherein each burst has a frequency of about 5 Hz to about 100 Hz. However, Hamner teaches, in a related art: nerve stimulation for the treatment of diseases, that the vagus nerve is a particular nerve of interest for stimulation as it is a major nerve in the human body (e.g., paragraph [0011] of Hamner), that each pulse/burst comprises 3 bursts/stimuli at 50Hz (e.g., paragraph [0245] of Hamner). Accordingly, one of ordinary skill in the art would have recognized the benefits of stimulating the vagus nerve with a pattern of electrical pulses having a burst comprising 2 to 20 pulses within each burst, wherein each burst has a frequency of about 5 Hz to 100 Hz in view of the teachings of Hamner. Consequently, one of ordinary skill in the art would have modified the electrical impulses of Colsen in view of Erfan to have a pattern of electrical pulses/bursts where each burst comprises 3 pulses at 50 Hz in view of the teachings of Hamner that such was a known effective stimulation pattern to treat depression/anxiety/ mood disorder using electrical stimulation via an ear of a patient (e.g., abstract and paragraphs [0098], [0142]-[143] of Hamner) and because the combination would have yielded predictable results.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colsen in view of Erfan and Hamner as applied to claim 15 above, and further in view of US Patent Application Publication No. 2011/0190569 to Simon et al. (hereinafter referred to as “Simon”).
Colsen in view of Erfan and Hamner teaches the method of claim 15, but does not expressly teach that the endogenous opioids generate euphoria in the patient. However, Simon, in a related art: non-invasive therapeutic methods for stimulation of a body part, teaches the delivery of energy impulses or  stimulation modulates the electrical activity of a patient’s vagus nerve to induce euphoria in a patient (e.g., abstract and paragraphs [0002] and [0080] of Simon). Accordingly, one of ordinary skill in the art would have recognized that the delivery of energy impulses to the vagus nerve can induce euphoria in a patient to provide relief from substance abuse. Consequently, one of ordinary skill in the art would have modified the method of Colsen in view of Erfan and Hamner so that the produced endogenous opioids generate euphoria within the patient as taught by Simon in order to provide relief from substance abuse, and because the combination would have yielded predictable results.

Claims 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colsen in view of Erfan and Hamner as applied to claim 23 above, and further in view of US Patent No. 6,104,956 to Naritoku et al. (hereinafter referred to as “Naritoku”).
 With respect to claim 24, Colsen in view of Erfan and Hamner teaches the method of claim 23, wherein each burst of pulses comprises a burst period and a constant period (e.g., paragraph [0245] of Hamner), wherein each burst period and constant period together have a combined frequency from about 15 Hz to about 50 Hz (e.g., paragraph [0245] as modified by In re Aller), but does not expressly teach that the pulses alternate between a positive voltage and a negative voltage within each of the burst periods. However, Naritoku teaches, in a related art: treating impairment of consciousness by vagus nerve stimulation, that a preferred range of stimulation parameters of the output signal of the stimulus generator for treatment of a brain injury would comprise a burst period and a constant period where the pulse alternate between a positive voltage and a negative voltage within each of the burst period (e.g., column 23, line 23-column 24, line 33; and column, 28, lines 26-67 of Naritoku: pulses can be biphasic implies that alternate pulses have a positive voltage and a negative voltage). Accordingly, one of ordinary skill in the art would have recognized the benefits of pulses that are biphasic or having alternating positive and negative voltages in view of the teachings of Naritoku. Consequently, one of ordinary skill in the art would have modified the stimulation pattern of Colsen in view of Erfan and Hamner so that the pulses of each pulse were biphasic in view of the teachings of Naritoku that such was a known engineering expedient before the effective filing date of the claimed invention, and because the combination would have yielded predictable results.
With respect to the combined frequency from about 15 Hz to about 50 Hz, Colsen in view of Erfan, Hamner and Naritoku teaches that the frequency of the output signal can be from about 1 Hz to about 75 Hz, more preferably from about 5 Hz to about 60 Hz, most preferably from about 10 Hz to about 40 Hz (e.g., column 23, line 23-column 24, line 33; and column 28, lines 46-49 of Naritoku). The courts have held that where the general conditions of the claim are disclosed in the prior art, discovering workable ranges involves only routine skill [In re Aller, USPQ 233. Thus, it would have been obvious to one of ordinary skill in the art to try the workable frequency ranges of Naritoku in the method of electrically stimulating the vagus nerve of Colsen in view of Erfan, Hamner and Naritoku in order to provide an effective treatment as taught by Naritoku. 
	As to claim 25, Colsen in view of Erfan and Hamner teaches the method of claim 23, wherein each pulse [of the burst] has a duration (e.g., paragraph [0245] of Hamner). Naritoku teaches that the pulse duration/pulse width can be from 50 microseconds to about 1000 microseconds (e.g., column 23, line 23-column 24, line 33; and column 28, lines 32-34 of Naritoku). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Colsen in view of Erfan and Hamner with each pulse/stimulus of a burst having a duration of about 20 µs to 1000 µs in view of the teachings of Naritoku and , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. 
	With respect to claim 26, Colsen in view of Erfan, Hamner, and Naritoku teaches the method of claim 24, further comprising generating zero pulses during the constant periods (e.g., column 23, line 23-column 24, line 33; and column, 28, lines 26-67 of Naritoku). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792